Plaintiff in error, Art Estes, was convicted on a charge of unlawfully transporting intoxicating liquor, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 30 days and pay a fine of $50. From the judgment he appealed, by filing in this court on September 14, 1923, petition in error, with case-made. When the case was called for final submission, his counsel of record moved to abate the proceeding on the ground that plaintiff in error had departed this life. In a criminal action, the purpose of the proceeding being to punish *Page 221 
the defendant in person, the action must necessarily abate upon his death. It is therefore considered and adjudged that the proceeding do abate, especially under the judgment rendered, has abated as to plaintiff in error, Art Estes, deceased. The county court of Pawnee county is directed to enter its appropriate order to that effect.